 Case 1:20-cv-00012-NLH Document 34 Filed 05/27/20 Page 1 of 3 PageID: 481



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   MONTY P. MILBOURNE,                   1:20-cv-0012 (NLH)

                  Petitioner,            MEMORANDUM OPINION
                                         & ORDER TO SEAL
         v.

   RICHARD SMITH,

                  Respondent.


APPEARANCES:

Monty P. Milbourne
46305
Cumberland County Department of Corrections
54 West Broad St.
Bridgeton, NJ 08302

     Petitioner Pro se

Jennifer Webb-McRea, Cumberland County Prosecutor
Andre R. Araujo, Assistant Prosecutor
Office of the Cumberland County Prosecutor
115 Vine Street
Bridgeton, NJ 08302

     Attorneys for Respondent


HILLMAN, District Judge

     WHEREAS, Petitioner Monty Milbourne filed this petition for

writ of habeas corpus on January 2, 2020, see ECF No. 1; and

     WHEREAS, Respondent filed its answer and exhibits under

temporary seal on April 29, 2020, see ECF No. 30; and

     WHEREAS, Respondent filed redacted copies of certain
 Case 1:20-cv-00012-NLH Document 34 Filed 05/27/20 Page 2 of 3 PageID: 482



exhibits, see ECF No. 31; and

     WHEREAS, “[i]t is well-settled that there exists, in both

criminal and civil cases, a common law public right of access to

judicial proceedings and records.       The public's right of access

extends beyond simply the ability to attend open court

proceedings.    Rather, it envisions a pervasive common law right

to inspect and copy public records and documents, including

judicial records and documents.”        In re Cendant Corp., 260 F.3d

183, 192 (3d Cir. 2001) (internal citations and quotation marks

omitted); and

     WHEREAS, a party seeking to seal portions of the judicial

record from public view bears party “bears the heavy burden of

showing that the material is the kind of information that courts

will protect and that disclosure will work a clearly defined and

serious injury to the party seeking closure.”         Millhouse v.

Ebbert, 674 F. App’x 127, 128 (3d Cir. 2017) (per curiam)

(internal quotation marks and citations omitted); and

     WHEREAS, the information that is redacted by Respondent

from Docket Numbers 30-1, 30-2, 30-5, 30-6, 30-11, 30-13, and

30-64 is Petitioner’s sensitive personal information or other

information that is restricted by Local Civil Rule 5.2(17).

Respondent has filed redacted versions of these exhibits; and

     WHEREAS, Docket Number 30-43 is a motion originally filed

by trial counsel in state court that contains sensitive medical

                                    2
 Case 1:20-cv-00012-NLH Document 34 Filed 05/27/20 Page 3 of 3 PageID: 483



information,

     THEREFORE, IT IS on this      27th       day of May, 2020

     ORDERED that Clerk of the Court shall unseal Docket Numbers

30; 30-3 through 30-4; 30-7 through 30-10; 30-12; 30-14 through

30-42; 30-44 through 30-63; and 30-65 through 30-77; and it is

further

     ORDERED that Docket Numbers 30-1; 30-2; 30-5; 30-6; 30-11;

30-13; 30-43; and 30-64 shall remain sealed; and it is finally

     ORDERED that the Clerk shall send a copy of this Order to

Petitioner by regular mail.




                                             s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                    3
